UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2013 MAYFLOWER BANCORP, INC. (Exact name of registrant as specified in its charter) Massachusetts 000-52477 04-1618600 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30 South Main Street, Middleboro, Massachusetts02346 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(508) 947-4343 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of Mayflower Bancorp, Inc. (the “Company”) was held on September 20, 2013.The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1. The proposal to approve the Agreement and Plan of Merger, dated as of May 14, 2013, by and among Independent Bank Corp., Rockland Trust Company, Mayflower Bancorp, Inc. and Mayflower Co-operative Bank was approved by the shareholders by the following vote: FOR AGAINST ABSTAIN BROKER NON-VOTES 2. The non-binding advisory resolution approving compensation payable to the named executive officers of Mayflower Bancorp, Inc. in connection with the transactions contemplated by the Agreement and Plan of Merger was approved by the shareholders by the following vote: FOR AGAINST ABSTAIN BROKER NON-VOTES 3. The following individuals were elected as directors of the Company, to serve for three-year terms or until their successors are elected and qualified, by the following vote: NAME FOR WITHHELD BROKER NON-VOTES E. Bradford Buttner Diane A. Maddigan Edward J. Medeiros David R. Smith 4. The appointment of Marcum LLP as the Company’s independent auditors for the fiscal year ending March 31, 2014 was ratified by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES N/A 5. An advisory vote was taken on the compensation of the Company’s named executive officers as disclosed in the proxy statement/prospectus and the vote was as follows: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 6. A vote was taken on the frequency of the advisory shareholder vote to approve the compensation of the named executive officersand the vote was as follows: ONE YEAR TWO YEARS THREE YEARS ABSTAIN BROKER NON-VOTES In accordance with shareholder voting results, in which every “One Year” received the highest number of votes cast on the frequency proposal, the Company’s Board of Directors has determined that future shareholder votes to approve a non-binding proposal on the compensation of the Company’s named executive officers will occur every year.Accordingly, the next non-binding shareholder vote on the compensation of the Company’s named executive officers will be held at the Company’s 2014 annual meeting of shareholders.The next required shareholder vote on a non-binding resolution to approve the frequency interval will be held in six years at the Company’s 2019 annual meeting of shareholders. Item 8.01 Other Events On September 20, 2013, the Company issued a press release announcing the receipt of shareholder approval of its pending merger with Independent Bank Corp.A copy of the press release is furnished as an exhibit hereto and is incorporated herein by reference. Also on September 20, 2013, the Company announced that its Board of Directors declared a quarterly cash dividend of $0.06 per share to be payable on October 18, 2013 to shareholders of record as of October 4, 2013. Item 9.01Financial Statements and Exhibits (d)Exhibits NumberDescription 99.1Press Release dated September 20, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAYFLOWER BANCORP, IN.C Date: September 23, 2013 By: /s/Edward M. Pratt Edward M. Pratt President and Chief Executive Officer
